Citation Nr: 1146513	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-00 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for transverse myelitis. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 27, 2006 to March 31, 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in New York, New York currently has original jurisdiction over the Veteran's claim. 


FINDING OF FACT

The competent and credible evidence of record does not indicate that transverse myelitis, or any residuals thereof, currently exists. 


CONCLUSION OF LAW

Transverse myelitis was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in October 2006, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The October 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

The VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the record contains the Veteran's service personnel records, portions of his service treatment records, VA outpatient medical records, private medical records, and a VA examination report.  

While the Board acknowledges that only portions of the Veteran's service treatment records have been associated with his claims folder, there can be no harm to the Veteran in proceeding to adjudicate his appeal at this time.  To wit, the Veteran's claim is being denied based on the lack of a current disability.  His service treatment records, by their very nature, would not contain any information relevant to this finding.  Instead, such records would only document the Veteran's in-service injures, diseases, complaints, and diagnoses.  They would not contain information discussing his post-service health to include the existence of a current disease or symptoms of a disease.  Moreover, as discussed below, the Board has conceded that the Veteran incurred an in-service disease based on his lay statements and a July 2007 letter from Lieutenant Colonel S.B.G.  Accordingly, in the event that the Veteran's service treatment records are associated with his claims folder at a future date, such records would not be relevant in an attempt to reopen his claim or have his original claim reconsidered.  C.f. 38 C.F.R. § 3.156(c) (2011). 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in April 2007.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints and conducted an appropriate physical examination.  While the Board acknowledges that the examiner left the diagnosis section of the report blank, this does not appear to have been done in error but as an indication that the Veteran did not have a disability.  Indeed, the examination report indicates that all neurological testing of the Veteran was normal and that the Veteran had stated during the examination that he was "back to normal."  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to exercise his option of a personal hearing.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  Thus, the Board will proceed to a decision.  

II.  Analysis 

As an initial matter, the Board observes that transverse myelitis is an inflammation of the spinal cord which spans the width of the spinal cord.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1209 (30th ed. 2003).

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Here, the Veteran contends that he developed transverse myelitis as a result of an inoculation he received during service.  See, e.g., a September 2006 statement.  While a complete set of the Veteran's service treatment records are not of record, the Veteran's service personnel records indicate that he was medically discharged from the Marine Corps on March 31, 2006 due to right knee pain, status-post dislocation of the patella.  In his Application for Compensation and/or Pension (VA Form 21-526), the Veteran stated that his disability began on March 30, 2006, one day prior to his separation from service. 

While a separation examination is not of record, in a July 2007 letter, Lieutenant Colonel S.B.G. stated that the Veteran "became ill during the time that he was under military orders to proceed home."  The Veteran's post-service treatment records also document his complaints of difficulty urinating during his trip home.  See an April 4, 2006 consultation note.  Accordingly, the Board finds that an in-service disease (the second Shedden element) has been demonstrated. 

The Veteran's private treatment records from the Saratoga Hospital indicate that he began experiencing nausea, vomiting, and progressive weakness on April 1, 2006.  See an April 4, 2006 Physician Assessment.  He was seen in the Emergency Room on April 3, 2006 "at which time he was complaining of severe suprapubic abdominal pain and an inability to void."  Id.  At this time he was treated, diagnosed with prostatitis, and discharged home. 

On April 4, 2006, the Veteran returned to the Emergency Department complaining of "progressive increasing weakness" to the extent that he needed assistance in walking.  He was hospitalized until April 10, 2006 and diagnosed with transverse myelitis.  

The April 10, 2006 Discharge Summary indicates that the Veteran had "improved significantly" and as a result of his negative "work-up" and clinical improvement, it was felt that that the Veteran had "post-viral myelopathy which will resolve over time." 

The Veteran filed his claim seeking entitlement to service connection for transverse myelitis in August 2006. 

In April 2007, the Veteran was afforded a VA neurological examination.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner did not diagnose the Veteran with a current disability.  Instead, the examination report indicates that all neurological testing of the Veteran was normal.  Furthermore, during the examination, the Veteran reported that he does not engage in any current treatment and that "he has recovered his strength and is back to normal." 

In support of his claim, the Veteran has submitted an April 2007 letter from C.D.P, M.D. who indicated that the Veteran was treated "for what is believed to be . . . post-immunization transverse myelitis" but that he "has since recovered."  The Veteran also stated that he does not "currently suffer from transverse myelitis" in his July 2007 notice of disagreement.

The Board has considered the Internet article submitted by the Veteran which discusses transverse myelitis.  This article indicates that "although some patients recover from transverse myelitis with minor or no residual problems, others suffer permanent impairments that affect their ability to perform ordinary tasks of daily living." 

Medical treatise evidence can, in some circumstances, constitute competent evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses]. However, the Court has held that medical evidence is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

Here, the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.  Significantly, the internet article does not indicate that the Veteran has had transverse myelitis, or any residual thereof, during the appeal period. 

The Veteran has been accorded ample opportunity to present evidence in support of his claim, i.e., competent evidence of a current disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the absence of competent evidence of transverse myelitis at any time during the appeal period, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) & Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Accordingly, a current disability (the first Shedden element) has not been demonstrated, and the Veteran's claim fails on this basis alone.  In the absence of a current disability, there is no need to discuss the third Shedden element (a nexus between the claimed in-service disease or injury and the current disability). 

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for transverse myelitis.  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for transverse myelitis is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


